Citation Nr: 1714439	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  11-06 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a left knee strain.


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from September 2000 to December 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia that granted service connection for a left knee strain with an initial evaluation of 10 percent, onychomycosis of the right fifth toenail with an evaluation of 0 percent, anemia with an evaluation of 0 percent, a cervical strain with an evaluation of 0 percent, tension headaches with an evaluation of 0 percent, and allergic rhinitis with an evaluation of 0 percent.  The rating decision denied service connection for vaginitis, candidiasis, a right knee condition, hyperlipidemia, a vitamin deficiency, syncope, palpitations, right hand symmetric polyarticular inflammation, left hand symmetric polyarticular inflammation, and a deformity of the foot.  In a Notice of Disagreement, the Veteran sought to appeal the issues of: left knee sprain, onychomycosis of the right fifth toe, cervical strain, tension headaches, allergic rhinitis, right knee pain, bilateral hand symmetric polyarticular inflammation, and a bilateral deformity of the foot.

The RO issued a Supplemental Statement of the Case in January 2011.  The Veteran filed a Substantive Appeal in February 2011 regarding only her bilateral knee claims.

In April 2016, the Board remanded the issues in order to obtain outstanding records.  Those records have been obtained and associated with the file.  

In January 2017, the RO issued a subsequent rating decision granting the Veteran service connection for a right knee condition.  As this was a full grant of benefits sought, that issue has been settled and removed from the instant appeal.  The RO also issued a Supplemental Statement of the Case (SSOC) in January 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the claims for increased evaluations for the Veteran's left knee strain may be adjudicated.
      
The Veteran underwent a VA examination to assess her left knee strain in October 2015.

VA examinations for musculoskeletal disability must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2016).

The Board has reviewed the October 2015 examination report and concludes that the findings do not meet the requirements of 38 C.F.R. § 4.59 pursuant to Correia.  Specifically, the knee examinations do not reflect joint testing for pain on passive motion or in nonweight-bearing.  Therefore, the Board finds that further examination is necessary.

Additionally, current treatment records should be identified and obtained prior to a final decision in this appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make all reasonable efforts to obtain all medical and/or treatment records related to the Veteran's left knee sprain.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file.

2.  Schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current nature and severity of her left knee strain.  The examiner should review the entire claims file, with particular attention to any lay statements as to flare-ups.  The examiner should provide all information required for rating purposes, to specifically include range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the joint. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, the examiner should clearly explain why that is so. 

The examiner must report whether there is a lack of normal endurance or functional loss due to pain and pain on use, including that experienced during flare ups; whether there is weakened movement, excess fatigability, or incoordination; and the effects of the service-connected disability on the Veteran's ordinary activity, including her ability to work. The examiner should also report whether there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.

The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

3.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claim for an increased rating of the Veteran's left knee strain.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and her representative an opportunity to respond, and return the case to the Board.





	(CONTINUED ON NEXT PAGE)
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




